DETAILED ACTION

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The present invention relates to a hardware accelerator for natural language processing applications associated with artificial neural networks.  Prior art includes, Minkin et al. (US 11,175,919) which disclose 
“a hardware accelerator (e.g. Figure 5, accelerator engine 502)…comprising: a communication bus interface (chip interconnect 520) configured to: receive an artificial neural network (ANN) model, a set of ANN weights, a set of neural language model (NLM) delta weights associated with the ANN model, and input data, and transmit output data (input data 550 to accelerator engine 502 via chip interconnect 520, further illustrated as input data i (understood weights w may be included as input data 550 as input to processing engine array 510)); a first memory, coupled to the communication bus interface, configured to store a configurable NLM and a set of NLM fixed weights (memory subsystem 504 including memory banks 514, where each bank may be considered a separate memory, where weights w are provided to processing engine array 510 via memory subsystem 514); a second memory, coupled to the communication bus interface, configured to store the ANN model, the set of ANN weights, the set of NLM delta weights, the input data and the output data, each NLM delta weight corresponding to an NLM fixed weight (memory subsystem 504 including memory banks 514, where each bank may be considered a separate memory, where input data i and weights w provided to processing engine array 510 via memory subsystem 514); a controller coupled to the communication bus interface, the first memory and the second memory (direct memory access (DMA) engines 560 and/or 570 coupled to chip interconnect 520 and memory subsystem 504); and at least one computing engine (CE), coupled to the first memory, the second memory and the controller (processing engine array 510 coupled to memory subsystem 504 and each of DMA engines 560 and 570), configured to: execute the NLM, based on the input data, the set of NLM fixed weights and the set of NLM delta weights, to generate intermediate output data, and execute the ANN model, based on the intermediate output data and the set of ANN weights, to generate the output data; or execute the ANN model, based on the input data and the set of ANN weights, to generate the intermediate output data, and execute the NLM, based on the intermediate output data, the set of NLM fixed weights and the set of NLM delta weights, to generate the output data (e.g. results from processing engine array 510 to results buffer 512)(Figure illustrates input data i and weights w provided to processing engine array 510 via memory subsystem 504, executed by each processing engine 511, and the results output to results buffer 512)” as similarly recited by independent claims 1 and 11.  However, Minkin et al. fails to teach the limitations of the claims provided as a whole, where the portions italicized above are not explicitly taught.  Additional prior art includes: Kang et al. (US 10,698,657) disclose a system and method including a hardware accelerator for recurrent neural network (RNN) on a field programmable gate array (FPGA); Kovvuri et al. (US 2019/0286973) disclose a system and method including a hardware accelerator for evaluating a neural network model; Dally et al. (US 2018/0046900) disclose a system and method including a sparse convolutional neural network accelerator.  However, Kang et al., Kovvuri et al., and Dally et al. also fail to teach the limitations of the claims as recited. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612